Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March    , 2006, by and between Covad Communications Group, Inc., a
Delaware corporation (the “Company”), and EarthLink, Inc., a Delaware
corporation (the “Purchaser”).

 

This Agreement is made pursuant to that certain Purchase Agreement, dated as of
March 15, 2006, between the Company and the Purchaser (the “Purchase
Agreement”), pursuant to which the Company is issuing and selling to Purchaser
(i) $40,000,000 aggregate principal amount of a 12% Senior Secured Convertible
Note due 2011 (the “Note”) and (ii) 6,134,969 shares (the “Primary Shares”) of
common stock, par value $0.001, of the Company (the “Common Stock”).  The Note
is convertible into shares (the “Underlying Shares”) of Common Stock.

 

The Company and the Purchaser hereby agree as follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN THAT ARE DEFINED IN THE PURCHASE AGREEMENT SHALL HAVE THE MEANINGS GIVEN
SUCH TERMS IN THE PURCHASE AGREEMENT.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN THIS SECTION 1:


 

“Advice” shall have the meaning set forth in Section 5(a).

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Business Day” shall mean any day except Saturday, Sunday or any other day on
which commercial banks in the State of California are authorized by law or other
governmental action to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning set forth in the Preamble.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) or 2(b) is first declared effective by the Commission.

 

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the earlier of:
(a)(i) the 180th day following the Closing Date and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
initial Registration Statement will not be reviewed or is no longer subject to
further review and comments, and (b) with respect to any additional Registration
Statements that may be required pursuant to Section 2(b), the 180th day
following the date on which the Company first knows, or reasonably should have
known, that such additional Registration Statement is required under such
Section.

 

--------------------------------------------------------------------------------


 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), the 60th day following the
Closing Date, and (b) with respect to any additional Registration Statements
that may be required pursuant to Section 2(b), the 60th day following the date
on which the Company first knows, or reasonably should have known, that such
additional Registration Statement is required under such Section.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Note” shall have the meaning set forth in the Preamble.

 

“Primary Shares” shall have the meaning set forth in the Preamble.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” shall have the meaning set forth in the Preamble.

 

“Purchase Price” means (i) with respect to the Primary Shares, the price paid
for such shares and (ii) with respect to Underlying Shares, the then applicable
Conversion Price (as defined in the Note) for such shares.

 

“Purchaser” shall have the meaning set forth in the Preamble.

 

“Registrable Securities” means: (i) the Primary Shares, (ii) the Underlying
Shares and (iii) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to any of the securities referenced in (i) or (ii) above.

 

“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration
statement(s) required to be

 

2

--------------------------------------------------------------------------------


 

filed under Section 2(b), including (in each case) the Prospectus, amendments
and supplements to such registration statements or Prospectus, including pre-
and post-effective amendments, all exhibits thereto, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statements.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Suspension Period” shall have the meaning set forth in Section 6(c)(ii).

 

“Trading Day” means a day on which the principal national securities exchange or
automated quotation system in the United States on which the Company’s Common
Stock is listed or quoted or admitted to trading is open for the transaction of
business or, if the Company’s Common Stock is not listed or quoted or admitted
to trading on any national securities exchange or automated quotation system in
the United States, any Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market or the NASDAQ SmallCap Market, on
which the Common Stock is listed or quoted for trading on the date in question.

 

“Underlying Shares” shall have the meaning set forth in the Preamble.

 


2.             REGISTRATION.


 


(A)           ON OR PRIOR TO THE FILING DATE, THE COMPANY SHALL PREPARE AND FILE
WITH THE COMMISSION A REGISTRATION STATEMENT COVERING THE RESALE OF ALL
REGISTRABLE SECURITIES NOT ALREADY COVERED BY AN EXISTING AND EFFECTIVE
REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415.  THE REGISTRATION STATEMENT SHALL BE ON FORM S-3 (EXCEPT IF THE
COMPANY IS NOT THEN ELIGIBLE TO REGISTER FOR RESALE THE REGISTRABLE SECURITIES
ON FORM S-3, IN WHICH CASE SUCH REGISTRATION SHALL BE ON ANOTHER APPROPRIATE
FORM FOR SUCH PURPOSE).  THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO
CAUSE THE REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES
ACT NO LATER THAN THE EFFECTIVENESS DATE, AND SHALL USE ITS REASONABLE BEST
EFFORTS TO KEEP THE REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE
SECURITIES ACT UNTIL THE DATE WHICH IS THE EARLIER OF (I) FIVE YEARS AFTER THE
EFFECTIVE DATE, (II) SUCH TIME AS ALL OF THE REGISTRABLE SECURITIES HAVE BEEN
PUBLICLY SOLD BY THE PURCHASER, OR (III) SUCH TIME AS ALL OF THE REGISTRABLE
SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K) (THE “EFFECTIVENESS PERIOD”).

 

3

--------------------------------------------------------------------------------


 


(B)           IF FOR ANY REASON THE COMMISSION DOES NOT PERMIT ALL OF THE
REGISTRABLE SECURITIES TO BE INCLUDED IN THE REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 2(A), OR FOR ANY OTHER REASON ANY REGISTRABLE SECURITIES ARE
NOT INCLUDED IN A REGISTRATION STATEMENT FILED UNDER THIS AGREEMENT, THEN THE
COMPANY SHALL PREPARE AND FILE AS SOON AS POSSIBLE AFTER THE DATE ON WHICH THE
COMMISSION SHALL INDICATE AS BEING THE FIRST DATE OR TIME THAT SUCH FILING MAY
BE MADE, BUT IN ANY EVENT BY ITS FILING DATE, AN ADDITIONAL REGISTRATION
STATEMENT COVERING THE RESALE OF ALL REGISTRABLE SECURITIES NOT ALREADY COVERED
BY AN EXISTING AND EFFECTIVE REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE
ON A CONTINUOUS BASIS PURSUANT TO RULE 415, ON FORM S-3 (EXCEPT IF THE COMPANY
IS NOT THEN ELIGIBLE TO REGISTER FOR RESALE THE REGISTRABLE SECURITIES ON
FORM S-3, IN WHICH CASE SUCH REGISTRATION SHALL BE ON ANOTHER APPROPRIATE FORM
FOR SUCH PURPOSE).  THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE
EACH SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES
ACT AS SOON AS POSSIBLE BUT, IN ANY EVENT, NO LATER THAN ITS EFFECTIVENESS DATE,
AND SHALL USE ITS REASONABLE BEST EFFORTS TO KEEP SUCH REGISTRATION STATEMENT
CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT DURING ITS ENTIRE EFFECTIVENESS
PERIOD.


 


(C)           IF: (I) A REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO ITS
FILING DATE (IF THE COMPANY FILES A REGISTRATION STATEMENT WITHOUT AFFORDING THE
PURCHASER THE OPPORTUNITY TO REVIEW AND COMMENT ON THE SAME AS REQUIRED BY
SECTION 3(A) HEREOF, THE COMPANY SHALL NOT BE DEEMED TO HAVE SATISFIED THIS
CLAUSE (I)), OR (II) A REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY THE
COMMISSION ON OR PRIOR TO ITS REQUIRED EFFECTIVENESS DATE, OR (III) AFTER ITS
EFFECTIVE DATE, WITHOUT REGARD FOR THE REASON THEREUNDER OR EFFORTS THEREFOR
OTHER THAN A SUSPENSION EVENT IN COMPLIANCE WITH SECTION 6(C), SUCH REGISTRATION
STATEMENT CEASES FOR ANY REASON TO BE EFFECTIVE AND AVAILABLE TO THE PURCHASER
AS TO ALL REGISTRABLE SECURITIES TO WHICH IT IS REQUIRED TO COVER AT ANY TIME
PRIOR TO THE EXPIRATION OF ITS EFFECTIVENESS PERIOD, FOR AN AGGREGATE OF 20
TRADING DAYS FOR ALL SUCH EVENTS (ANY SUCH FAILURE OR BREACH BEING REFERRED TO
AS AN “EVENT,” AND FOR PURPOSES OF CLAUSES (I) AND (II) OR FOR PURPOSES OF
CLAUSE (III) THE DATE ON WHICH SUCH 20 TRADING DAY PERIOD IS EXCEEDED, BEING
REFERRED TO AS “EVENT DATE”), THEN, FOR SO LONG AS SUCH EVENT IS WITHIN THE
EFFECTIVENESS PERIOD, LIQUIDATED DAMAGES WILL ACCRUE BASED ON THE PURCHASE PRICE
OF THE AFFECTED REGISTRABLE SECURITIES PAID BY THE PURCHASER PURSUANT TO THE
PURCHASE AGREEMENT FROM AND INCLUDING THE EVENT DATE BUT EXCLUDING THE DATE ON
WHICH THE EVENT HAS BEEN CURED.  FOR SO LONG AS THE EVENT HAS NOT BEEN CURED,
LIQUIDATED DAMAGES WILL ACCRUE AT A RATE OF 0.50% PER ANNUM DURING THE 90-DAY
PERIOD IMMEDIATELY FOLLOWING THE OCCURRENCE OF THE EVENT DATE AND SHALL INCREASE
BY 0.50% PER ANNUM AT THE END OF EACH SUBSEQUENT 90-DAY PERIOD, BUT IN NO EVENT
SHALL SUCH RATE EXCEED 1.00% PER ANNUM.  THE LIQUIDATED DAMAGES SHALL BE DUE AND
PAYABLE IN CASH OR THROUGH THE ISSUANCE OF ADDITIONAL NOTES (AS DEFINED IN THE
NOTE), TO THE PURCHASER ON EACH MONTHLY ANNIVERSARY OF EACH SUCH EVENT DATE
THEREOF (IF THE APPLICABLE EVENT SHALL NOT HAVE BEEN CURED BY SUCH DATE) UNTIL
THE APPLICABLE EVENT IS CURED.  THE LIQUIDATED DAMAGES PURSUANT TO THE TERMS
HEREOF SHALL APPLY ON A PRO RATA BASIS FOR ANY PORTION OF A MONTH PRIOR TO THE
CURE OF AN EVENT OTHER THAN WITH RESPECT TO THE INITIAL EVENT DATE THEREOF. 
FOLLOWING THE CURE OF ALL EVENTS, THE ACCRUAL OF LIQUIDATED DAMAGES SHALL
CEASE.  THE LIQUIDATED DAMAGES UNDER THIS SECTION 2(C) SHALL BE THE SOLE AND
EXCLUSIVE REMEDY OF THE PURCHASER UNDER THIS AGREEMENT FOR AN EVENT. 
NOTWITHSTANDING THE FOREGOING, NO LIQUIDATED DAMAGES WILL ACCRUE HEREUNDER TO
THE PURCHASER WITH RESPECT TO THE PRIMARY SHARES OR UNDERLYING SHARES THAT ARE
NO LONGER REGISTRABLE SECURITIES.


 


(D)           REGISTRATION STATEMENTS UNDER THIS SECTION 2 MAY CONTAIN SHARES
OTHER THAN REGISTRABLE SECURITIES IN ACCORDANCE WITH THE REQUIREMENTS OF
PIGGY-BACK RIGHTS GRANTED UNDER

 

4

--------------------------------------------------------------------------------


 

predecessor agreements, provided, that the number of Registrable Securities
shall not be cutback under any such Registration Statements as a result of such
piggy-back rights.


 


3.             REGISTRATION PROCEDURES


 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 


(A)           NOT LESS THAN FOUR TRADING DAYS PRIOR TO THE FILING OF A
REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO FURNISH TO THE PURCHASER COPIES OF THE “SELLING STOCKHOLDERS” SECTION OF
SUCH DOCUMENT, THE “PLAN OF DISTRIBUTION” AND ANY RISK FACTOR CONTAINED IN SUCH
DOCUMENT THAT ADDRESSES SPECIFICALLY THIS TRANSACTION OR THE SELLING
STOCKHOLDERS, AS PROPOSED TO BE FILED WHICH DOCUMENTS WILL BE SUBJECT TO THE
REVIEW OF THE PURCHASER, EXCEPT FOR ANY AMENDMENT OR SUPPLEMENT OR DOCUMENT (A
COPY OF WHICH HAS BEEN PREVIOUSLY FURNISHED TO THE PURCHASER) WHICH COUNSEL TO
THE COMPANY SHALL ADVISE THE COMPANY IS REQUIRED TO BE FILED SOONER IN ORDER TO
COMPLY WITH APPLICABLE LAW, RULES AND REGULATIONS.  THE COMPANY SHALL NOT FILE A
REGISTRATION STATEMENT OR ANY SUCH PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS
THERETO THAT DOES NOT CONTAIN THE DISCLOSURE CONTAINING THE PURCHASER AS A
“SELLING STOCKHOLDER” AS PROVIDED TO THE COMPANY BY THE PURCHASER IN CONNECTION
THEREWITH.


 


(B)           (I) SUBJECT TO SECTION 6(C), PREPARE AND FILE WITH THE COMMISSION
SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE AMENDMENTS, TO EACH REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO
KEEP SUCH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE
REGISTRABLE SECURITIES FOR ITS EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH
THE COMMISSION SUCH ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO REGISTER FOR
RESALE UNDER THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES; (II) CAUSE
THE RELATED PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS
SUPPLEMENT, AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424;
(III) RESPOND AS PROMPTLY AS REASONABLY POSSIBLE TO ANY COMMENTS RECEIVED FROM
THE COMMISSION WITH RESPECT TO EACH REGISTRATION STATEMENT OR ANY AMENDMENT
THERETO AND, AS PROMPTLY AS REASONABLY POSSIBLE PROVIDE THE PURCHASER TRUE AND
COMPLETE COPIES OF ALL CORRESPONDENCE FROM AND TO THE COMMISSION RELATING TO
SUCH REGISTRATION STATEMENT THAT WOULD NOT RESULT IN THE DISCLOSURE TO THE
PURCHASER OF MATERIAL AND NON-PUBLIC INFORMATION CONCERNING THE COMPANY; AND
(IV) COMPLY IN ALL MATERIAL RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT
AND THE EXCHANGE ACT WITH RESPECT TO THE REGISTRATION STATEMENTS AND THE
DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY EACH REGISTRATION
STATEMENT.


 


(C)           NOTIFY THE PURCHASER AS PROMPTLY AS REASONABLY POSSIBLE (AND, IN
THE CASE OF (I)(A) BELOW, NOT LESS THAN THREE TRADING DAYS PRIOR TO SUCH FILING)
AND (IF REQUESTED BY ANY SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING NO LATER
THAN ONE TRADING DAY FOLLOWING THE DAY (I)(A) WHEN A PROSPECTUS OR ANY
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT IS
PROPOSED TO BE FILED; (B) WHEN THE COMMISSION NOTIFIES THE COMPANY WHETHER THERE
WILL BE A “REVIEW” OF SUCH REGISTRATION STATEMENT AND WHENEVER THE COMMISSION
COMMENTS IN WRITING ON SUCH REGISTRATION STATEMENT (THE COMPANY SHALL PROVIDE
TRUE AND COMPLETE COPIES THEREOF AND ALL WRITTEN RESPONSES THERETO TO THE
PURCHASER THAT PERTAIN TO THE PURCHASER AS A SELLING STOCKHOLDER OR TO THE PLAN
OF DISTRIBUTION, BUT NOT INFORMATION WHICH THE

 

5

--------------------------------------------------------------------------------


 

Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; and
(vi) of the existence of any fact or the happening of any event, during the
Effectiveness Period, that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto,
untrue, or that requires the making of additions to or changes in the
Registration Statement or the Prospectus in order to make the statements therein
not misleading.


 


(D)           USE ITS REASONABLE BEST EFFORTS TO AVOID THE ISSUANCE OF, OR, IF
ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE QUALIFICATION (OR
EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION, AT THE EARLIEST PRACTICABLE MOMENT.


 


(E)           FURNISH TO THE PURCHASER, WITHOUT CHARGE, AT LEAST ONE CONFORMED
COPY OF EACH REGISTRATION STATEMENT AND EACH AMENDMENT THERETO AND ALL EXHIBITS
TO THE EXTENT REQUESTED BY THE PURCHASER (INCLUDING THOSE PREVIOUSLY FURNISHED)
PROMPTLY AFTER THE FILING OF SUCH DOCUMENTS WITH THE COMMISSION.


 


(F)            PROMPTLY DELIVER TO THE PURCHASER, WITHOUT CHARGE, AS MANY COPIES
OF EACH PROSPECTUS OR PROSPECTUSES (INCLUDING EACH FORM OF PROSPECTUS) AND EACH
AMENDMENT OR SUPPLEMENT THERETO AS THE PURCHASER MAY REASONABLY REQUEST.  THE
COMPANY HEREBY CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR
SUPPLEMENT THERETO BY THE SELLING PURCHASER IN CONNECTION WITH THE OFFERING AND
SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT
OR SUPPLEMENT THERETO.


 


(G)           PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE SECURITIES, USE ITS
REASONABLE BEST EFFORTS TO REGISTER OR QUALIFY OR COOPERATE WITH THE SELLING
PURCHASER IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR EXEMPTION
FROM SUCH REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE SECURITIES FOR
OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF ALL JURISDICTIONS WITHIN
THE UNITED STATES REASONABLY REQUESTED BY THE PURCHASER PROPOSING TO SELL
SECURITIES IN SUCH JURISDICTION, TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION
(OR EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD AND TO DO ANY
AND ALL OTHER ACTS OR THINGS NECESSARY OR

 

6

--------------------------------------------------------------------------------


 

advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject or
(ii) file a general consent to service of process in any such jurisdiction,
except in such jurisdictions where the Company is already subject to service of
process.


 


(H)           COOPERATE WITH THE PURCHASER TO FACILITATE THE TIMELY PREPARATION
AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE DELIVERED
TO A TRANSFEREE PURSUANT TO THE REGISTRATION STATEMENTS, WHICH CERTIFICATES
SHALL BE FREE, TO THE EXTENT PERMITTED BY THE PURCHASE AGREEMENT, OF ALL
RESTRICTIVE LEGENDS, AND TO ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH
DENOMINATIONS AND REGISTERED IN SUCH NAMES AS THE PURCHASER MAY REQUEST.


 


(I)            UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTION 3(C)(V),
AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A SUPPLEMENT OR AMENDMENT, INCLUDING
A POST-EFFECTIVE AMENDMENT, TO THE AFFECTED REGISTRATION STATEMENTS OR A
SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO
BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO
THAT, AS THEREAFTER DELIVERED, NO REGISTRATION STATEMENT NOR ANY PROSPECTUS WILL
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


4.             REGISTRATION EXPENSES.  ALL FEES AND EXPENSES INCIDENT TO THE
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY SHALL BE BORNE
BY THE COMPANY WHETHER OR NOT ANY REGISTRABLE SECURITIES ARE SOLD PURSUANT TO A
REGISTRATION STATEMENT.  THE FEES AND EXPENSES REFERRED TO IN THE FOREGOING
SENTENCE SHALL INCLUDE, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES (A) WITH RESPECT TO FILINGS
REQUIRED TO BE MADE WITH ANY TRADING MARKET ON WHICH THE COMMON STOCK IS THEN
LISTED FOR TRADING, AND (B) IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS), (II) FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY, AND
(III) FEES AND EXPENSES OF ALL OTHER PERSONS RETAINED BY THE COMPANY IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  IN ADDITION, THE COMPANY SHALL BE RESPONSIBLE FOR ALL OF ITS
INTERNAL EXPENSES INCURRED IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL
SALARIES AND EXPENSES OF ITS OFFICERS AND EMPLOYEES PERFORMING LEGAL OR
ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL AUDIT AND THE FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE LISTING OF THE REGISTRABLE SECURITIES ON ANY
SECURITIES EXCHANGE AS REQUIRED HEREUNDER.


 


5.             INDEMNIFICATION.


 


(A)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL,
NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD HARMLESS
THE PURCHASER, THE OFFICERS, DIRECTORS, AGENTS, INVESTMENT ADVISORS, PARTNERS,
MEMBERS AND EMPLOYEES OF THE PURCHASER, EACH PERSON WHO CONTROLS THE PURCHASER
(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES OF EACH SUCH
CONTROLLING PERSON, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS (INCLUDING,
WITHOUT LIMITATION, REASONABLE COSTS OF

 

7

--------------------------------------------------------------------------------


 

preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (1) such untrue statements or omissions are based solely upon information
regarding the Purchaser furnished in writing to the Company by the Purchaser
expressly for use therein, or to the extent that such information relates to the
Purchaser or the Purchaser’s proposed method of distribution of Registrable
Securities, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (2) in the case of an occurrence of an event of the type
specified in Section 3(c)(ii)-(vi), the use by the Purchaser of an outdated or
defective Prospectus after the Company has notified the Purchaser in writing
that the Prospectus is outdated or defective and prior to the receipt by the
Purchaser of advice in writing (the “Advice”) from the Company that the use of
the applicable Prospectus may be resumed or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected.  The Company shall notify
the Purchaser promptly of the institution, threat or assertion of any Proceeding
of which the Company is aware in connection with the transactions contemplated
by this Agreement.


 


(B)           INDEMNIFICATION BY THE PURCHASER. THE PURCHASER SHALL INDEMNIFY
AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES,
EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND THE DIRECTORS, OFFICERS,
AGENTS OR EMPLOYEES OF SUCH CONTROLLING PERSONS, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, FROM AND AGAINST ALL LOSSES, AS INCURRED, TO THE EXTENT
ARISING OUT OF OR TO THE EXTENT BASED UPON: (X) THE PURCHASER’S FAILURE TO
COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT OR (Y)
ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT,
ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO, OR TO THE EXTENT ARISING OUT OF OR TO THE EXTENT BASED UPON ANY
OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING TO THE EXTENT, BUT ONLY TO THE EXTENT
THAT, (1) SUCH UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION
REGARDING THE PURCHASER FURNISHED IN WRITING TO THE COMPANY BY THE PURCHASER
EXPRESSLY FOR USE THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES TO THE
PURCHASER OR THE PURCHASER’S PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE
SECURITIES, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO OR (2) IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE
SPECIFIED IN SECTION 3(C)(II)-(VI), THE USE BY THE PURCHASER OF AN OUTDATED OR
DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED THE PURCHASER IN WRITING
THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE RECEIPT BY THE
PURCHASER OF AN ADVICE OR AN AMENDED OR SUPPLEMENTED PROSPECTUS, BUT ONLY IF AND
TO THE EXTENT THAT FOLLOWING THE RECEIPT OF THE ADVICE OR THE AMENDED OR
SUPPLEMENTED PROSPECTUS THE MISSTATEMENT OR OMISSION GIVING RISE TO SUCH LOSS
WOULD HAVE BEEN CORRECTED.  IN NO EVENT SHALL THE LIABILITY OF ANY SELLING
PURCHASER HEREUNDER BE GREATER IN AMOUNT THAN THE DOLLAR AMOUNT OF THE NET
PROCEEDS RECEIVED BY THE PURCHASER UPON THE SALE OF THE REGISTRABLE SECURITIES
GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION.

 

8

--------------------------------------------------------------------------------


 


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF ANY PROCEEDING SHALL BE
BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN
“INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON
FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE
INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL
FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT
THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT,
EXCEPT (AND ONLY) TO THE EXTENT THAT SUCH FAILURE SHALL HAVE MATERIALLY AND
ADVERSELY PREJUDICED THE INDEMNIFYING PARTY.


 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
in writing by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). 
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 


(D)           CONTRIBUTION.  IF A CLAIM FOR INDEMNIFICATION UNDER
SECTION 5(A) OR 5(B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC
POLICY OR OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT
RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. 
THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND

 

9

--------------------------------------------------------------------------------


 

Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), the Purchaser shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by the Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that the Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 


6.             MISCELLANEOUS


 


(A)           REMEDIES.  IN THE EVENT OF A BREACH BY THE COMPANY OR BY THE
PURCHASER, OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT, THE PURCHASER OR
THE COMPANY, AS THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL
RIGHTS GRANTED BY LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY OF DAMAGES,
WILL BE ENTITLED TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT. 
THE COMPANY AND THE PURCHASER AGREE THAT MONETARY DAMAGES WOULD NOT PROVIDE
ADEQUATE COMPENSATION FOR ANY LOSSES INCURRED BY REASON OF A BREACH BY IT OF ANY
OF THE PROVISIONS OF THIS AGREEMENT AND HEREBY FURTHER AGREES THAT, IN THE EVENT
OF ANY ACTION FOR SPECIFIC PERFORMANCE IN RESPECT OF SUCH BREACH, IT SHALL WAIVE
THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


(B)           COMPLIANCE.  THE PURCHASER COVENANTS AND AGREES THAT IT WILL
COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS
APPLICABLE TO IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO
THE REGISTRATION STATEMENT.


 


(C)           DISCONTINUED DISPOSITION.


 


(I)            THE PURCHASER AGREES BY ITS ACQUISITION OF SUCH REGISTRABLE
SECURITIES THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY OF THE OCCURRENCE OF
ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(C)(II)-(VI), THE PURCHASER WILL
FORTHWITH DISCONTINUE DISPOSITION OF SUCH REGISTRABLE SECURITIES UNDER THE
REGISTRATION STATEMENT UNTIL THE PURCHASER’S RECEIPT OF THE COPIES OF THE
SUPPLEMENTED OR AMENDED PROSPECTUS AND/OR

 

10

--------------------------------------------------------------------------------


 


AMENDED REGISTRATION STATEMENT, OR UNTIL THE PURCHASER’S RECEIPT OF THE ADVICE,
AND, IN EITHER CASE, HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL
FILINGS THAT ARE INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE IN SUCH
PROSPECTUS OR REGISTRATION STATEMENT.  THE COMPANY MAY PROVIDE APPROPRIATE STOP
ORDERS TO ENFORCE THE PROVISIONS OF THIS PARAGRAPH.


 


(II)           NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY SUSPEND THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT BY WRITTEN NOTICE TO THE PURCHASER
FOR A PERIOD NOT TO EXCEED AN AGGREGATE OF 30 DAYS IN ANY 90-DAY PERIOD (EACH
SUCH PERIOD A “SUSPENSION PERIOD”) IF:


 


(1) AN EVENT OCCURS AND IS CONTINUING AS A RESULT OF WHICH THE REGISTRATION
STATEMENT, THE PROSPECTUS, ANY AMENDMENT OR SUPPLEMENT THERETO, OR ANY DOCUMENT
INCORPORATED BY REFERENCE THEREIN WOULD, IN THE COMPANY’S REASONABLE JUDGMENT,
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING; AND


 


(2) THE COMPANY DETERMINES IN GOOD FAITH THAT THE DISCLOSURE OF SUCH EVENT AT
SUCH TIME WOULD BE SERIOUSLY DETRIMENTAL TO THE COMPANY AND ITS SUBSIDIARIES;


 


PROVIDED THAT, IN THE EVENT THE DISCLOSURE RELATES TO A PREVIOUSLY UNDISCLOSED
PROPOSED OR PENDING MATERIAL BUSINESS TRANSACTION, THE DISCLOSURE OF WHICH THE
BOARD OF DIRECTORS OF THE COMPANY DETERMINES IN GOOD FAITH WOULD BE REASONABLY
LIKELY TO IMPEDE THE COMPANY’S ABILITY TO CONSUMMATE SUCH TRANSACTION, THE
COMPANY MAY EXTEND A SUSPENSION PERIOD FROM 30 DAYS TO 45 DAYS; PROVIDED,
HOWEVER, THAT SUSPENSION PERIODS SHALL NOT (I) EXCEED AN AGGREGATE OF 90 DAYS IN
ANY 360-DAY PERIOD AND (II) OCCUR MORE THAN THREE SEPARATE TIMES IN ANY 360-DAY
PERIOD.  THE COMPANY SHALL NOT BE REQUIRED TO SPECIFY IN THE WRITTEN NOTICE TO
THE PURCHASER THE NATURE OF THE EVENT GIVING RISE TO THE SUSPENSION PERIOD.


 


(III)          DURING THE OCCURRENCE OF ANY SUSPENSION PERIOD, THE COMPANY SHALL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY AMEND OR SUPPLEMENT THE
REGISTRATION STATEMENT ON A POST-EFFECTIVE BASIS OR TO TAKE SUCH ACTION AS IS
NECESSARY TO PERMIT RESUMED USE OF THE REGISTRATION STATEMENT AS SOON AS
POSSIBLE.


 

(iv)          Notwithstanding any provision herein to the contrary, if the
Company shall give notice of a Suspension Period pursuant to
Section 6(c)(ii) with respect to any Registration Statement, the Company agrees
that it shall extend the Effectiveness Period by the number of days during the
period from the date of the giving of notice of a Suspension Period to and
including the date when the Company provides written notice that the Suspension
Period has ended and copies of the supplemented or amended Prospectus necessary
to resume sales, with respect to each Suspension Period.

 


(D)           PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME DURING THE EFFECTIVENESS
PERIOD THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT COVERING ALL OF THE
REGISTRABLE SECURITIES AND THE

 

11

--------------------------------------------------------------------------------


 

Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the Purchaser written notice of such determination and, if within
fifteen days after receipt of such notice, the Purchaser shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such holder requests to be registered,
subject to customary underwriter cutbacks applicable to all holders of
registration rights and the cutback provisions of any predecessor registration
rights agreement.


 


(E)           AMENDMENTS AND WAIVERS. NO PROVISION OF THIS AGREEMENT MAY BE
WAIVED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED BY THE COMPANY AND THE
PURCHASER.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR
REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE
FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION,
CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY
TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT.


 


(F)            NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE TELEPHONE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 5:30 P.M. (NEW
YORK CITY TIME) ON A TRADING DAY, (II) THE TRADING DAY AFTER THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE TELEPHONE NUMBER SPECIFIED IN THIS SECTION LATER THAN 5:30 P.M. (NEW
YORK CITY TIME) ON ANY DATE AND EARLIER THAN 11:59 P.M. (NEW YORK CITY TIME) ON
SUCH DATE, (III) THE TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT BY
NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY
THE PARTY TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH
NOTICES AND COMMUNICATIONS SHALL BE AS FOLLOWS:


 

If to the
Company:                                                                                      
Covad Communications Group, Inc.

110 Rio Robles

San Jose, California 95134-1813

Attention:  Chief Financial Officer and General Counsel

(408) 952-6400 (phone)

(408) 952-7539 (facsimile)

 

With a copy to:  
                                                                                             
Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, Texas  75201

Attention:  Michael A. Saslaw

(214) 746-8117 (phone)

(214) 746-8417 (facsimile)

 

12

--------------------------------------------------------------------------------


 

If to
Purchaser:                                                                                                        
EarthLink, Inc.

1375 Peachtree Street

Atlanta, Georgia 30309

Attention:  Chief Financial Officer and General Counsel

(404) 815-0770 (phone)

(404) 892-7616 (facsimile)

 

With a copy to:  
                                                                                             
Hunton & Williams LLP

600 Peachtree Street, NE

Suite 4100

Atlanta, Georgia 30308

Attention:  David M. Carter

(404) 888-4246 (phone)

(404) 888-4190 (facsimile)

 


(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH OF THE
PARTIES AND SHALL INURE TO THE BENEFIT OF THE PURCHASER AND ITS ASSIGNS.  THE
COMPANY MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE PURCHASER.


 


(H)           EXECUTION AND COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) THE SAME WITH
THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE WERE THE ORIGINAL
THEREOF.


 


(I)            GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS
TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT
IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(J)            CUMULATIVE REMEDIES.  THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


(K)           SEVERABILITY. IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND

 

13

--------------------------------------------------------------------------------


 


THE PARTIES HERETO SHALL USE THEIR REASONABLE EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.


 


(L)            HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

COVAD COMMUNICATIONS GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE OF PURCHASER TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------